Exhibit 10.2

ADDENDUM TO MANAGEMENT SERVICES AGREEMENT

This Addendum (the “Addendum”) is entered into as of August 1, 2006, by and
between CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC., a California
corporation (“Manager”) and 21ST CENTURY ONCOLOGY OF CALIFORNIA A MEDICAL
CORPORATION, a California medical corporation (“Medical Group”). This Addendum
amends certain sections of the Management Services Agreement dated May 1, 2006,
which was assumed by Manager in conjunction with Manager’s acquisition of
certain assets from LHA, Inc. also on May 1, 2006, as set forth below.

From and after the date here of,

(i) Section 1.(a) shall be amended to read as follows:

“(a) Management. The Manager will be responsible for general management and
administration operations of the Office locations, excluding the provision of
medical services, set forth on Exhibit B hereto. The Manager shall not engage in
the practice of medicine.”

(ii) Section 1.(g) shall be added to read as follows:

“(g) Patient-Related Matters.

 

  (a) Patient Relations, Scheduling, Etc. Manager shall assist Medical Group in
maintaining positive patient relations by, among other things, in conjunction
with and at the direction of Medical Group: scheduling patient appointments;
responding to patient grievances and complaints in matters other than medical
evaluation, diagnosis, and treatment; and establishing and maintaining in
Medical Group’s name and on its behalf patient transfer arrangements to expedite
referrals where medically necessary, as determined and requested by the
attending physician.

 

  (b) Recordkeeping. Manager shall assist Medical Group in maintaining patient
medical records in accordance with applicable laws concerning their
confidentiality and retention, and promptly making such records available to
Medical Group’s employed providers, contracting providers and other appropriate
recipients. Notwithstanding the foregoing sentence, patient medical records
shall be and shall remain the property of Medical Group, and the content thereof
shall be solely the responsibility of Medical Group.



--------------------------------------------------------------------------------

  (c) Quality Assurance.

 

  a. In General. Manager shall assist Medical Group, in accordance with criteria
established by Medical Group, in the development and implementation of
appropriate quality assurance programs, including development of performance and
utilization standards, sampling techniques for case review, and preparation of
appropriately documented studies. Notwithstanding the foregoing, Manager shall
not perform any duties that constitute the corporate practice of medicine in
California and all other states in which an Office at which the Medical Group
provides patient medical services is located.

 

  b. Periodic Independent Review. On behalf of Medical Group, Manager may
periodically perform quality assurance and utilization reviews through nurses
employed by it; provided however, that Manager shall not engage in activities
which constitute the practice of medicine under applicable law. Alternatively,
Manager may periodically arrange for an independent quality assurance and
utilization review to be performed by persons who are unrelated to Medical Group
or Manager, or to any Affiliate of Medical Group or Manager, which has expertise
in such areas, and which has been approved in advance by Medical Group. Such
review shall include a random sampling of medical records (consistent with laws
regarding the confidentiality of medical records), an analysis of Medical
Group’s quality assurance utilization review procedures, and an analysis of the
appropriateness of costs associated with operating Medical Group’s medical
practice at the practice.”

(iii) Section 1. (h) shall be added to read as follows:

“(h) Offices. Manager shall provide, manage and maintain the real property
comprising the Offices and reasonable improvements during the term of this
Agreement. In consultation with Medical Group, Manager shall oversee all
management, maintenance and other decisions pertaining to the Offices consistent
with the terms of this Agreement. Manager shall maintain the Offices in good
condition and repair, reasonable wear and tear excepted. Manager shall provide
such additional and/or replacement facilities as Medical Group and Manager
agree, from time to time. Manager shall provide Medical Group with all utilities
(including water, gas and electricity), heat, air conditioning, telephone,
janitorial services and disposal services (including the disposal of medical
wastes) required in connection with the operation of the Offices.”



--------------------------------------------------------------------------------

(iv) The first sentence of Section 4.(a) shall be amended to read as follows:

“(a) The Manager shall be paid, and Manager shall accept as payment for the full
performance of its duties hereunder, an amount equal to the respective
percentage of Net Collected Dollars for each Office as contained in Exhibit B
hereto.”

(v) Section 2. shall be amended to read as follows:

“2. Term. The initial term of this Agreement shall commence as of May 1, 2006
(the “Commencement Date”) and, shall, unless sooner terminated as herein,
continue until April 30, 2031, and shall be automatically renewed for successive
five (5) year periods thereafter (collectively, the “Term”), provided that
neither Manager nor the Medical Group shall have given notice of termination of
this Agreement at least one hundred twenty (120) days before the end of the
initial term or any renewal term.”

(vi) Sections 13.(a) and (b) shall be amended to read as follows:

“13. Restrictive Covenants.

 

  (a) During the Term of this Agreement and for three (3) years following the
termination of this Agreement, Medical Group agrees that it shall not, directly
or indirectly:

 

  (i) engage in the ownership, operation or management of any radiation oncology
practice or otherwise engage in the provision of radiation oncology services
(whether as a separate business or in conjunction with any other business (a
“Competing Business”) within an eight (8) mile radius of the Office (the
“Service Area”)); or

 

  (ii) have any interest, whether as owner, stockholder, partner, member,
director, officer, employee or consultant in any Competing Business in the
Service Area.

 

  (b) During the Term of this Agreement and for three (3) years following the
termination of this Agreement, Medical Group agrees that it shall not, directly
or indirectly, (i) solicit, encourage or advise patients serviced during the
Term of this Agreement to obtain or seek professional services from any
professional who is not an employee, independent contractor or partner of
Medical Group, or (ii) solicit, encourage or advise any employees of Manager to
terminate employment with Manager for any reason whatsoever. Notwithstanding the
foregoing, nothing in this Agreement is intended to prevent Medical Group from
referring a patient in need of specialty services not otherwise provided by
Medical Group, or for other reasons in the best interests of the patient, to
another duly licensed professional or facility.”



--------------------------------------------------------------------------------

(vii) Section 16(k) shall be added to read as follows:

“(k) Indemnification. Medical Group shall indemnify, hold harmless and defend
Manager, its officers, directors, shareholders, employees, agents and
independent contractors (the “Manager Parties”) from and against any and all
liabilities, losses, damages, claims, causes of action, and expenses (including
reasonable attorneys’ fees and disbursements (a “Manager Loss”)), caused or
asserted to have been caused, directly or indirectly, by or as a result of the
performance of medical services or any other acts or omissions by Manager and/or
its partners, agents, employees and/or subcontractors (other than Manager)
during the Term hereof except with respect to any Manager Loss which is the
result of any gross or willful misconduct by a member of Manager Parties.
Manager shall indemnify, hold harmless and defend Medical Group, its officers,
directors, shareholders, employees, agents and independent contractors (the
“Medical Group Parties”) from and against any and all liabilities, losses,
damages, claims, causes of action, and expenses (including reasonable attorneys’
fees and disbursements) (a “Medical Group Loss”), caused or asserted to have
been caused, directly or indirectly, by or as a result of the performance of
medical services or any other acts or omissions by Manager and/or its partners,
agents, employees and/or subcontractors (other than Manager) during the Term
hereof except with respect to any Medical Group Loss which is the result of any
gross or willful misconduct by a member of Medical Group Parties.”

 

Accepted:  

CALIFORNIA RADIATION THERAPY

MANAGEMENT SERVICES, INC.

  By:  

/s/ David M. Koeninger

    David M. Koeninger     Chief Financial Officer Accepted:  

21ST CENTURY ONCOLOGY OF

CALIFORNIA, A MEDICAL

CORPORATION

  By:  

/s/ Daniel E. Dosoretz

    Daniel E. Dosoretz, M.D.     Vice President



--------------------------------------------------------------------------------

EXHIBIT B

ADDENDUM TO MANAGEMENT SERVICES AGREEMENT

Office Locations and Manager Compensation

 

Office Location

  

Manager
Compensation

as a % of Net

Collected Dollars

Palm Desert

77840 Flora Road

Palm Desert, CA 92211

   77%

Santa Monica

2428 Santa Monica Boulevard

Suite 103

Santa Monica, CA 90404

   77%